FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAWN LAWRENCE DESAUTEL,                         No. 12-35136

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00187-EFS

  v.
                                                 MEMORANDUM*
TETRA TECH EC, INC.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Shawn Lawrence DesAutel appeals pro se from the district court’s judgment

dismissing his employment action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6). Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed DesAutel’s action because his claims

were barred by the separation agreement that he voluntarily entered into with his

former employer, Tetra Tech EC, Inc. See Stroman v. W. Coast Grocery Co., 884
F.2d 458, 461-63 (9th Cir. 1989) (a settlement agreement may waive Title VII

claims if the waiver is voluntary, deliberate, and informed); Nationwide Mut. Fire

Ins. Co. v. Watson, 840 P.2d 851, 856 (Wash. 1992) (discussing enforceability of

releases under Washington law).

      The district court did not abuse its discretion by denying DesAutel’s motion

to strike Tetra’s motion to dismiss because DesAutel failed to show any reason to

strike the motion. See El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038 (9th

Cir. 2003) (providing standard of review).

      The district court did not abuse its discretion by denying DesAutel’s motion

for sanctions because DesAutel failed to comply with the mandatory twenty-one

day notice requirement. See Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 788-

89 (9th Cir. 2001) (providing standard of review and concluding that party was not

entitled to Rule 11 sanctions because it failed to serve its Rule 11 motion on the

opposing party twenty-days before filing the motion with the court).

      DesAutel’s contention that the district court was biased is not supported by


                                          2                                    12-35136
the record.

      Because DesAutel does not raise the district court’s denial of his motions for

entry of default and default judgment in his opening brief, the issues are waived.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam) (“This

court will not ordinarily consider matters on appeal that are not specifically and

distinctly raised and argued in appellant’s opening brief.” (citation and internal

quotation marks omitted)).

      AFFIRMED.




                                           3                                    12-35136